Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Hugh Epps appeals district court orders dismissing his complaints without prejudice for failing to file in a timely manner a short plain statement of jurisdiction. Epps was free to amend the complaints to cure the defects. A dismissal without prejudice is not reviewable by this court *134unless the reasons stated for the dismissal clearly disclose that no amendment to the complaint could cure its defects. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Because Epps could cure the defect in each complaint, we dismiss the appeals. Id. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.